United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3635
                                  ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Allende Delgado-Ruiz, also known as * Northern District of Iowa.
Juan Ruiz,                           *
                                     *     [UNPUBLISHED]
            Appellant.               *
                                ___________

                             Submitted: March 7, 2007
                                Filed: March 15, 2007
                                 ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.


       Allende Delgado-Ruiz (Ruiz) appeals the sentence the district court1 imposed
upon his guilty plea to illegally reentering the United States after having been
removed subsequent to a felony conviction, in violation of 8 U.S.C. § 1326(a) and
(b)(1). The court sentenced Ruiz to 41 months’ imprisonment and 3 years’ supervised
release. Ruiz’s counsel has moved to withdraw and has filed a brief under Anders v.


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
California, 386 U.S. 738 (1967), arguing that enhancing Ruiz’s sentence based on
prior convictions (for which he has already been punished) resulted in double
punishment.

       We reject this argument. See United States v. Thomas, 930 F.2d 12, 14 (8th
Cir. 1991) (use of prior crimes to enhance sentence does not violate Double Jeopardy
Clause). Further, having reviewed the record independently pursuant to Penson v.
Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                        -2-